Title: To Thomas Jefferson from William Jarvis, 10 February 1806
From: Jarvis, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Lisbon 10 Feby 1806
                        
                        I had the honor to address you the 10th. Ultimo by Captn Groves of the Brig Henry, via Salem. But am
                            apprehensive that at any time you would think it a very dull letter, and at a moment when you must have so much important
                            business on hand exceedingly tedious. If according to a common observation there is no sweet in life without some mixture
                            of bitter, being thus troubled may fairly be set down as the bitter attendant on the general affection which Sir your
                            Character for mildness & benevolence universally inspire.
                        Your indulgence made me take the liberty of uttering my sentiments very freely regarding our Navy, although I
                            was more than half convinced from the observations on this subject in your able message that I was in an error; and should
                            they be the result of your own opinion, instead of having originated in a wish to gratify every part of the Community, I
                            shall be convinced that I was wrong. I hope it will give satisfaction to the Commercial interest.
                        I have taken the liberty to send a box of Oranges, a pail of figs, a pail of Almonds & a small box of
                            Citron, as a small memorial of my very great respect, which I hope Sir you will do me the honor to accept, with the
                            assurances of the profound veneration with which I Remain
                  Sir Your Most Obedient & Most devoted Hble Serv.
                        
                            William Jarvis
                     
                        
                        
                            P.S. To prevent the trouble of Several applications I included the several articles in a Bill of Lading
                                to Genl. Dearborn. Instead of the Almonds being put up in separate pails they were sent on board in a single sack.
                        
                    